DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 09/30/2020 have been entered, considered, and an action on the merits follows.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims.
Applicant’s arguments regarding claim 1 combination of Ishikawa and Honda, found on pages 9-10 of the Remarks, have been considered and are persuasive. The Applicant states that objective of Honda is to “form Fe oxide thinly and uniformly deposited on the oxide of V, thereby improving sliding characterstics”, in dicated that the Fe oxide what improved the sliding characterstics and not the skewness of Rsk < 0 as stated in the previous Office Action. The examiner agrees that Honda in fact does not teach a skewness of Rsk > 0 resulting in improved sliding characteristics of a coating. However, new reference Nanbu et al. (US 20080076684 A1) teaches reducing the skewness of Rsk > -0.5 to improve sliding characteristics of a diamond-like carbon coated (DLC) layer. Therefore, claim 1 is presently rejected under 35 U.S.C. 103 over Ishikawa (JP 2010284710 A) in view of Ferrachat (US 20040169313 A1), Nanbu et al., and Shinichi et al. (WO 2014147805 A1) in the Office Action below.
Applicant’s arguments regarding claim 1 combination of Ishikawa and Ferrachat, found on pages 6-8 of the Remarks, have been considered but are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine references Ishikawa and Ferrachat, the examiner recognizes that obviousness may be established by combining or modifying the teachings of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, on page 8, second paragraph of the Remarks, the Applicant states that “Ferrachat, which involves to a cutting tool, does not describe or suggest a metal mold such as that of Ishikawa”. The examiner respectfully disagrees and states that Ferrachat does teach DLC layered metal molds, which Ferrachat refers to as metal inserts (paragraphs 0002 and 0003, i.e. metal inserts are molds; paragraph 0030, i.e. mold coated with DLC), and similarly, Ishikawa discloses metal mold that are also coated with DLC (translation: paragraph 0002, i.e. metal molds; paragraph 0065, i.e. mold coated with DLC). Therefore, Ferrachat and Ishikawa are both in the field of coating metal molds.
On Page 8, second paragraph to third paragraph of the Remarks, the Applicant states that “Ferrachat’s main objective is to improve adhesion of the protective coating DLC with the base materials”, in contrast to “Ishikawa described a coating mold for plastic working… in order to improve galling resistance and abrasion resistance of a plastic working mold”. The examiner respectfully disagrees and states that both Ferrachat’s and Ishikawa’s objectives include protecting and prolonging the lifecycle of molds, by coating the molds with protective layers. Ferrachat recognizes that prolonging the lifecycle of the metal molds is important to reduce production costs (paragraphs 0006 and 0007), and Ishikawa recognizes that high galling resistance in a mold coating is essential to the durability of the mold (paragraph 0009). Therefore, both Ferrachat and Ishikawa share an objective to improve the durability and longevity of the molds via coating.
On page 7, last paragraph to page 8, second paragraph of the Remarks, the Applicant states that “Ishikawa describes that the carbon film is disposed at an outermost surface of the multilayer hard 
On page 7, second paragraph to third paragraph of the Remarks, the Applicant states that “Ishikawa describes that the carbon film is preferably a layer having a thickness of 0.1 to 2µm” and that “Ferrachat… DLC coating is preferably in a range of from 2µm to 5µm”, i.e. there is no motivation to apply the film thickness of Ferrachat to that of the carbon film in the configuration of Ishikawa. The examiner respectfully disagrees and states that while Ishikawa may disclose a preferred DLC layer thickness, Ferrachat further teaches the advantages and disadvantages of varying DLC layer thicknesses. Specifically, Ferrachat teaches that DLC layer thicknesses between 2 µm-5 µm produce improved DLC adhesion to application surfaces, while maintaining desired surface geometrical characteristics of the mold (paragraph 0033). Therefore, a person skilled in the art would be motivated to adjust the thickness of the DLC layer of Ishikawa with the teachings of Ferrachat to achieve desired adhesion and surface characteristics.
Applicant’s amendments have obviated previous claim 4 rejections under 35 U.S.C. 112, which have placed claims 4 and 5 in condition for allowance. The allowance of claims 4 and 5 is addressed in the office Action below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (hereinafter Ishikawa; JP 2010284710 A) in view of Ferrachat et al. (hereinafter Ferrachat; US 20040169313 A1), Nanbu et al. (hereinafter Nanbu; US 20080076684 A1), and Shinichi et al. (hereinafter Shinichi; WO 2014147805 A1).
Regarding claim 1, Ishikawa discloses a coated metal mold (translation: paragraph 0001) comprising:

A hard coating disposed on a surface of the metal mold, the hard coating comprising an A layer formed from a nitride compound (paragraph 0065, i.e. in example/embodiment 1 a nitride layer is composed of CrN bottom layer, AlCrSiN intermediate layer, and an uppermost layer of AlCrSiN) having a thickness of 5µm or more (paragraphs 0063-0065, i.e. the total thickness of the nitride layer is 7.5µm, which is within the claimed range of 5µm or more; 0.5µm (bottom layer) + 5µm (intermediate layer) + 2µm (uppermost layer) = 7.5µm); wherein the A layer is disposed between the metal mold and the B layer formed from a diamond-like carbon coating (paragraph 0065, i.e. DLC is the last coating layer, which is the diamond-like carbon coating), where B layer has an mean roughness of Ra ≤ 0.2µm and a maximum height of Rz ≤ 2.0µm (paragraph 0091, i.e. example 1 achieves an Ra of 0.06µm or less and Rz of 1.0µm or less, which are within the claimed ranges of Ra ≤ 0.2µm and a maximum height of Rz ≤ 2.0µm).
Ishikawa discloses the DLC, B layer having a thickness of about 1µm. Ishikawa does not disclose the DLC, B layer having a thickness in a range of 2-15µm. However, in the same field of endeavor, Ferrachat teaches a steel mold insert having a DLC layer with a thickness in the range of 2-5µm (paragraphs 0015-0018, i.e. DLC layer of 2-5µm falls within the claimed range of 2-15µm) to ensure sufficient abrasion resistance without risking the geometrical conformance of the DLC layer to the mold insert surface (paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the thickness of the DLC, B layer of Ishikawa to be in the range of 2-5µm, in order to ensure sufficient abrasion resistance without risking the geometrical conformance of the DLC layer to the mold surface (paragraph 0033).
Ishikawa is silent on the skewness measurement of the B layer said embodiment, but recognizes that high galling resistance in a mold coating is essential to the durability of the mold 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the DLC, B layer of Ishikawa to achieve a skewness of Rsk < -0.05 as taught by Nanbu, in order to prevent abrasive wear of coated components (paragraph 0019).
Ishikawa is also silent on the hydrogen content of the DLC, B layer having a hydrogen content in the range of 5-30%. However, in the same field of endeavor, Shinichi teaches a DLC coating layer having a hydrogen content in the range of 8-30%, which falls within the claimed range of 5-30% (paragraph 0012).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the B layer of Ishikawa to achieve a hydrogen content in the range of 8-30%, in order to control and secure the sputtering rate of the B layer (paragraph 0014).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Ferrachat, Nanbu, Shinichi, and Honda et al. (hereinafter Honda; JP 2011183545 A).
Regarding claim 2, the combination of Ishikawa, Nanbu and Shinichi teaches the invention substantially as claimed, except for the A layer comprising of alternating layers of a nitride containing chromium layer and a nitride containing vanadium layer (paragraph 0010, i.e. AlCrSi-based nitrides and vanadium nitrides are alternately laminated).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to substitute the nitride layer of Ishikawa with the nitride layer of Honda, in order to drastically improve the wear resistance, heat resistance, and sliding characteristics of the coated mold (paragraph 0011).

Regarding claims 3 and 6, Honda further teaches that the A layer, i.e. the nitride layer has a film thickness of 5µm or more, preferably 8µm or more, which falls within the claimed film thickness range of 8-70µm (paragraph 0010).

Allowable Subject Matter
Claims 4 and 5 are allowed.
Regarding claim 4, it is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitation from claim 4 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“applying an A layer formed from a nitride and having a film thickness of 5 µm or more in accordance with an arc ion plating method”
The following closest prior arts fall short for the following reasons:
Ishikawa discusses a method for applying a nitride layer to a mold using both arc ion and sputtering methods. However, Ishikawa teaches away from using the arc ion method, due to the excessive droplets that form on the surface of the mold, causing undesired surface roughness that 
	Honda teaches a method of applying a nitride layer using either an arc ion or sputtering method (paragraph 0023) and certain surface roughness values, but fails to teach a DLC layer and hydrogen content.
	Shinichi teaches a DLC layer having certain hydrogen content but fails to teach a nitride layer.
	Nakajima et al. (JP 2013151707 A) teaches a metal plate having nitride and DLC layers (paragraphs 0038 and 0053), but fails to teach the nitride layer thickness and using arc ion method to form the nitride layer.
	Munemasa (JP 2013249491 A) teaches a coating method having a nitride and DLC layers (paragraph 0011), but fails to teach the thickness of the nitride layer and the surface roughnesses of the nitride and DLC layers.
	Senbokuya et al. (US 20140013914 A1) teaches a coating method for a metal cutting tool, the coating comprising of a nitride layer, but fails to teach the surface roughness and the thickness of the nitride layer being greater than 5 µm and the surface roughness.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, because the closest art teaches away from using an arc ion method and the motivation to combine and piecemeal the prior art is not present.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725